UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-145979 FRESH START PRIVATE HOLDINGS, INC. (formerly River Exploration, Inc.) (Exact name of business issuer as specified in its charter) Nevada 20-5886006 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 112 North Curry Street Carson City, Nevada, 89703 (Address of principal executive offices) (775) 321-8267 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 16, 2010 the registrant had 280,920 shares of common stock, $0.001 par value, issued and outstanding. FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS August 31, 2010 Unaudited INTERIM BALANCE SHEETS 3 INTERIM STATEMENTS OF OPERATIONS 4 INTERIM STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) 5 INTERIM STATEMENTS OF CASH FLOW 6 NOTES TO INTERIM FINANCIAL STATEMENTS 7 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM BALANCE SHEETS Unaudited August 31, 2010 November 30, 2009 (Audited) ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 3) Loans payable (Note 4) TOTAL CURRENT LIABILITIES STOCKHOLDERS’EQUITY ( DEFICIT ) Capital stock Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 280,920 shares of common stock (2009 - 280,920) Additional Paid in Capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY/(DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these interim financial statements 3 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS Unaudited Cumulative results from inception Three months ended Three months ended Nine months ended Nine months ended (November 1, 2006) to August 31, 2010 August 31, 2009 August 31, 2010 August 31, 2009 August 31, 2010 REVENUE Revenues $
